Citation Nr: 1630649	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 15, 2009, for the award of service connection for left ankle sprain.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO in Detroit, Michigan, denied the Veteran's claim for service connection for ischemic heart disease. In addition, in an August 2012 rating decision, the Detroit RO granted the Veteran's claim for service connection for left ankle sprain, effective April 13, 2010.  Later that same month, the Veteran submitted a statement in which he expressed disagreement with the assigned effective date for the award, alleging that the failure to assign an earlier effective date to the grant of service connection was due to clear and unmistakable error.  In November 2012, he filed a notice of disagreement (NOD) with the denial of his claim for service connection for ischemic heart disease. 

Subsequently, in April 2013, the RO in St. Paul, Minnesota issued a rating decision assigning an earlier effective date of December 15, 2009, for the award of service connection for left ankle sprain.  Also in April 2013, the St. Paul RO issued statements of the case (SOCs) regarding both issues on appeal. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) concerning the effective date claim in April 2013.  In May 2013, he filed a statement that was accepted as a substantive appeal concerning the service connection claim. (Jurisdiction of the claims has since been transferred to the RO in Cleveland, Ohio, due to the Veteran's relocation.)

2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.
 
As regards characterization of the claim for an earlier effective date, the Board acknowledges that on multiple occasions, including in his August 2012 NOD, the Veteran alleged that there had been clear and unmistakable error in the August 2012 decision assigning an effective date of April 13, 2010, for the award of service connection for left ankle sprain, as set forth above.  However, as the statement also expressed the Veteran's clear disagreement with the effective date assigned in the August 2012 decision, and because it was filed within one year of that decision, the Board finds that the statement serves as a valid NOD with the effective date assigned in the August 2012 rating decision and will thus treat it as such.  As such, the August 2012 rating decision is deemed currently on appeal and is not yet final. Hence, there can be no valid claim of CUE with respect to such decision (see 38 C.F.R. § 3.105(a) (2015) (establishing that CUE can be claimed only in relation to "previous determinations which are final and binding")), and the Board has characterized the claim simply as a claim for entitlement to an earlier effective date for the grant of service connection, as reflected on the title page.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Veteran also has a separate paperless, electronic Virtual VA file. A review of the Virtual VA file reveals that it contains records of the Veteran's ongoing treatment with VA providers. Otherwise, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

As a final preliminary matter, the Board acknowledges that in October 2015, the Veteran submitted documentation indicating that he wished to file a motion to advance his appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). This documentation consisted of a statement that he wished his claim to be expedited due to "financial hardship," along with copies of 2013 bills from his mortgage lender indicating that he was in arrears in the approximate amount of $847.95.  The Board points out, however, that general financial difficulties do not meet the standard for severe financial hardship to warrant advancement on the docket. In that connection, the Board notes that severe financial hardship contemplates a profound situation, such as a pending bankruptcy or home foreclosure, where the hardship might be relieved in whole or in part if the benefit sought on appeal were to be granted.  In this case, however, as  no such severe hardship has been shown; the motion is denied.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The RO denied service connection for a left ankle disorder in a June 2005 rating decision. Although the Veteran was notified of this decision in a June 15, 2005, letter, there is no NOD objecting to this determination in the record, nor has the Veteran alleged that he filed such a NOD, and no pertinent exception to finality applies..

3.  On December 15, 2009, the RO received the Veteran's request to reopen a claim for service connection for a left ankle disorder.

4.  The claims file includes no statement or communication from the Veteran, or other document, received after the June 2005 denial but prior to December 15, 2009, that constitutes a formal or informal claim, or expresses an intent to file a claim for, service connection for a left ankle disorder.

5.  There is no evidence or allegation that ischemic heart disease was shown in service or for several years thereafter, and competent, probative opinion evidence weighs against a finding that any ischemic heart disease had its onset during service or is otherwise medically related to service, including to medication the Veteran was prescribed while on active duty or to occupational or medical radiation exposure or cell phone usage during service.

6.  The most persuasive evidence to directly address the medical relationship, if any, between any current ischemic heart disease and the Veteran's service-connected disorders weighs against the claim.


CONCLUSIONS OF LAW

1. The claim for an effective date earlier than December 15, 2009, for the award of service connection left ankle sprain is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.156, 3.157, 3.400 (2014, 2015).

2. The criteria for service connection for ischemic heart disease are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 ( 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the claim for an earlier effective date, the Board notes, at the outset, that the Veteran has been notified of the reasons for denial of the claim , and has been afforded opportunity to present evidence and argument with respect to this  claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.   As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132.

Pertinent to the remaining claim on appeal, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-56 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In March 2010, October 2010, October 2011, November 2011, and May 2012 letters, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate his claims for service connection. The March 2010 and October 2010 letters were provided to the Veteran prior to the initial determinations on his claims for service connection. Each letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. In addition, the letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records and post-service VA treatment records. The Veteran has also been provided VA examinations, with addendum opinions, concerning his claims for service connection. Also of record and considered in connection with the claim is the transcript of the Veteran's March 2016 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf. The Board finds that no further action to develop either claim, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has contended that his February 2005 VA examination concerning his left ankle claim was insufficient, as it did not include MRI study of his ankle. However, as will be discussed in more detail below, the Board finds that the February 2005 examination was sufficient, with no indication at the time of the examination that an MRI was warranted; to the contrary, the examiner conducted thorough physical examination of the Veteran's left ankle, including x-ray study of the joint.

As for the March 2016 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claim for service connection for ischemic heart disease and the claim for an earlier effective date for the award of service connection for left ankle sprain, and the Veteran provided testimony concerning his beliefs as to why service connection and an earlier effective date should be granted. Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless. Nothing at the time of the hearing or since has given rise to the possibility that there exists any outstanding evidence pertinent to the matters herein decided that has not been obtained. Notably, the conduct of the hearing has not been challenged.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Earlier Effective Date

The Veteran seeks an effective date prior to December 15, 2009, for the award of service connection for left ankle sprain. Specifically, he contends that an effective date of June 1, 2005, the day after he was separated from service, is warranted, as he had his current left ankle condition at that time. He alleges in particular that he should have been provided an MRI study either during service, when he first complained of left ankle pain, or during the course of the VA examination provided to him in February 2005 in connection with the initial claim for service connection.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).   When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q).

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2015) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Also, under former 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim. See 38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute. The Veteran filed an initial claim for benefits in December 2004, prior to his June 1, 2005, separation from service. The RO denied service connection for a left ankle disorder in a June 2005 rating decision. Although the Veteran was notified of this decision in a June 15, 2005, letter, there is no NOD objecting to this determination in the record, nor has the Veteran alleged that he filed such an NOD. Subsequently, the RO received correspondence from the Veteran which was accepted as a petition to reopen a claim for service connection for a left ankle disorder on December 15, 2009. The RO, in an August 2012 rating decision, granted service connection for left ankle sprain and assigned an initial rating, which was made effective April 13, 2010. As noted above, pursuant to the Veteran's claim for an earlier effective date, the RO issued an additional rating decision in April 2013 in which it granted an earlier effective date of December 15, 2009, for the award of service connection. This date was based on the date the petition to reopen a claim for service connection for a left ankle disorder was received by VA.

Although the Veteran asserts that his entitlement to an earlier effective date for the award of service connection for left ankle disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

The Board notes, initially, that because the Veteran did not appeal the June 2005 denial, that decision is final as to the evidence then of record.   See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.200. 20.201, 3.104, 20. 302, 20.1103 (2015).

Moreover, no pertinent exception to finality of the June 2005 denial applies. As explained below, no new and material evidence pertinent to the claim was received within the one-year appeal period following the notice of the June 2005 denial, and no additional service records (warranting reconsideration of the claim) have been received at any time. See 38 C.F.R. § 3.156(b), (c). Further, the claims file includes no statement or communication from the Veteran, received after the June 2005 denial but prior to December 15, 2009, that constitutes a pending claim for service connection for a left ankle disorder. Here, although the claims file contains various private treatment records received prior to December 15, 2009, documenting treatment for a variety of other physical disabilities, these records do not show any reference to, or to a desire for, service connection for a left ankle disorder. Thus, these records cannot constitute an earlier, pending claim for service connection.

Therefore, there is no correspondence from the Veteran, or other document or evidence, dated or received after the final, June 2005 denial but prior to December 15, 2009, that could be interpreted as either new and material evidence during the appellate period following the June 2005 denial, or an informal claim for this benefit; notably, the Veteran has not alleged that there was an informal claim for this benefit prior to December 15, 2009.  Thus, although the Veteran and his representative generally argue that an earlier effective date is warranted, as the Veteran's current left ankle disorder was present at the time of his original December 2004 claim, such argument is simply without legal merit. As noted above, the original claim was denied in June 2005.  Thereafter, the Veteran was determined to have filed a petition to reopen his claim for service connection on December 15, 2009, and, pursuant to that claim, service connection was ultimately granted, effective as of that date-the day VA received the claim to reopen.

As for the Veteran's contention that he should have been given an MRI at his initial, February 2005 VA examination that would have shown a diagnosed left ankle disability, the Board points out that it is pure speculation what an MRI study would have shown at the time of the initial VA examination in February 2005, particularly given that a thorough physical examination revealed a full, pain-free range of motion of the left ankle with no abnormalities noted on evaluation, and x-ray performed at the examination was fully within normal limits. Further treatment of the Veteran's left ankle similarly revealed no pathology on which to render a diagnosis, including at multiple private treatment visits in the years following the initial denial of the Veteran's claim, until an MRI was performed in March 2012 that diagnosed tendinosis and sequelae of chronic sprain. Moreover, VA examiners are presumed competent, in the absence of evidence to the contrary. See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  There is no indication that an MRI was necessary in this case, or any specific information suggesting that the February2005 VA examiner was incompetent. Rather, the VA examiner thoroughly measured and recorded the Veteran's left ankle complaints.

When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period. 38 C.F.R. § 3.400(q) (2015). As explained above, the Veteran did not appeal the June 2005 rating decision, no subsequent claim for service connection or new and material evidence was received any time between the June 2005 denial and the December 2009 request to reopen, nor were additional relevant service records received to warrant re-adjudication of the claim. As the June 2005 denial finally resolved the December 2004 claim, an effective date prior to December 2009 is thus legally precluded, and in light of all the above, the appropriate effective date for the award of benefits is the date of filing of the reopened claim-December 15, 2009.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. As, on these facts, no effective date for the award of service connection for left ankle sprain earlier than December 15, 2009, is assignable, the claim for an earlier effective date must be denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Service Connection

The Veteran contends that his ischemic heart disease resulted from service, and in particular several types of medication he was prescribed to treat various orthopedic disabilities while he was on active duty. He has further contended that he developed ischemic heart disease as a result of exposure to radiation while working as a radio operator, a dental technician, and a medical technician in service; as a result of undergoing multiple x-rays while on active duty; or as a result of cell phone usage for several years prior to his separation from service. Alternatively, the Veteran contends that his ischemic heart disease developed secondary to his service-connected right and left knee disorders and other service-connected disabilities, which he contends have caused him to gain weight and stop exercising, which in turn led to elevated cholesterol levels that caused heart disease. 

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arteriosclerosis, shall be presumed to have been incurred in service if manifested to a compensable degree within one year following service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arteriosclerosis is among the diseases listed in section 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records are negative for complaints, findings, or diagnoses related to ischemic heart disease or any other cardiac disorders. On December 2004 separation examination, the Veteran's heart was found to be normal.

Post-service treatment records document that the Veteran was seen in March 2010 for testing following an incident of chest pain; at that time he was found to have ischemia, and he underwent catheterization and stenting in April 2010.  Since that time, he has continued to be followed for stable coronary artery disease. In addition, in-service and post-service treatment records, including from treatment provided in March 2003, November 2010, and February 2012, document the Veteran's strong family history of "premature coronary artery disease," including in both his father and his mother.

On November 2011 VA examination, the Veteran's diagnosis of ischemic heart disease was confirmed. However, the examiner provided a negative etiological opinion, noting that it was more likely that his heart disease is related to his "positive family history," not to his in-service use of Vioxx and Celebrex. 

In March, April, and May of 2015, addendum VA medical opinions were obtained in response to the Veteran's contentions. In the March 2015 opinion, a second examiner reviewed the Veteran's claims file and again opined that it is more likely than not that his ischemic heart disease is "related to his significant family history" of coronary artery disease. The examiner further opined that it is less likely than not that his heart disease developed secondary to his use of Celebrex or Vioxx, given the remoteness in time of his use of both drugs, which had been prescribed twenty years and six years prior, respectively. In April 2015, the examiner clarified that neither Vioxx nor Celebrex is known to cause coronary artery disease "many years after usage." In that addendum opinion, the examiner further clarified that the Veteran's service-connected disabilities had not caused or worsened his heart disease, including through limitations on exercise. In that connection, the examiner noted that there were multiple "life style modifications" and exercise options that would not be limited by his service-connected disabilities. 

In May 2015, a VA examiner again reviewed the Veteran's claims file and opined that it is less likely than not that the Veteran's in-service work as a radio operator mechanic, dental technician, or medical technician led to his development of heart disease. In so finding, the examiner observed that medical research has established that large doses of radiation, such as that provided in radiation therapy, can lead to heart disease, but the same has not been established for "routine occupational exposure" such as the Veteran might have experienced through his military work. The examiner further opined that the Veteran's exposure to x-rays in the course of medical treatment during service would not likely have resulted in the later development of heart disease, again noting that he had not been exposed to the type of radiation that is known to cause heart disease. The examiner also opined that it is less likely than not that heavy cell phone usage in service led to heart disease, noting that the current state of medical knowledge does not recognize cell phone usage as a risk factor for heart disease. In rendering each of these conclusions, the examiner acknowledged the articles the Veteran had submitted in support of his contentions.

The Veteran has also submitted multiple statements in which he attributes his ischemic heart disease to a variety of factors, including his in-service use of Vioxx and Celebrex to treat various orthopedic disabilities; in-service exposure to radiation through his work as a radio operator, dental technician, and medical technician; x-rays given to him to address his orthopedic disabilities; the cell phone he was required to use for several years before leaving active duty; and the lack of exercise brought about by his service-connected orthopedic disorders, which he contends caused him to develop high cholesterol that in turn led to the development of heart disease. He again raised all these contentions at his March 2016 hearing before the undersigned. At that time, however, he acknowledged that no medical professional has attributed his ischemic heart disease to any of his claimed factors; rather, he cited to "research" he had done that supports his allegations.  In support of his claim, the Veteran has also submitted journal articles addressing possible relationships between heart disease and medications, lack of exercise, and radiation exposure. He has also submitted a copy of a Board remand in an unrelated case, which also addresses similar theories.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for ischemic heart disease must be denied.

As noted above, ischemic heart disease was not shown in service, or within the first post-service year.  In fact, the evidence does not document any complaints or findings referable to the heart until 2010, several years after service.  Notably, the Veteran does not contend otherwise.  Significantly, moreover, there is simply no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's ischemic heart disease diagnosed more than five years after discharge and any incident of service, or service-connected disability.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion. 

Rather, in the only competent opinions to address the etiology of the Veteran's ischemic heart disease, the Board notes that each VA examiner has offered a negative opinion as to the possibility of an etiological link between the Veteran's ischemic heart disease and service, including his use of Vioxx and Celebrex and his claimed in-service radiation exposure and cell phone usage, and between his heart disease and service-connected disabilities, including the alleged weight gain and inability to exercise caused by those disorders.  As discussed above, the March, April, and May 2015 VA examiners specifically considered each of the Veteran's contentions regarding the etiology of his ischemic heart disease but nonetheless concluded that the most likely etiology of his heart disease is his strong family history, not his time in service-to include occupational or medical exposure to radiation, his use of Vioxx and Celebrex, and his cell phone usage-or his service-connected disabilities.  Importantly, the Board notes that the VA examiners' opinions are uncontradicted by any medical evidence of record. 

Notably, although the Veteran has submitted journal articles addressing the relationship between heart disease and factors such as medications, exercise, and radiation exposure, as well as a Board decision involving a different Veteran's heart disease and its possible relationship to Vioxx and/or lack of exercise, the Board finds that these documents do not provide probative evidence as to the case at hand. In this regard, the Board notes that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  The information from the submitted articles here suggests that heart disease may be linked to factors such as particular medication use, radiation exposure, or lack of exercise. However, the Board concludes that such information does not negate the VA examiners' opinions, which were arrived at on the basis of the entire record, including information regarding the Veteran's military service, physical examination, medical records, and the history and treatment of his disease, as well as specific consideration of the articles in question. 

Further, with respect to the copy of a prior Board decision issued, it is emphasized that Board decisions have no precedential value; rather, Board decisions are only be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, or raise similar facts; however, each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law.   See 38 C.F.R. § 20.1303 (2015).  Therefore, while the Board has considered the other decision, it is not binding and does not control the outcome of this appeal.  Rather, the outcome of this case turns on these particular facts.

Finally, as for any assertions by the Veteran or his representative that there exists a medical relationship between the Veteran's claimed ischemic heart disease and service and/or service-connected disorders, the Board finds that these assertions do not provide persuasive evidence in support of the claim. The matter of the medical etiology of the complex medical disability here at issue-which requires specialized testing to diagnose-is one within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although laypersons are competent to assert matters within their personal knowledge, and may be competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific question of the etiology of ischemic heart disease is a complex medical matter that falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns. Id.  As the lay assertions of medical nexus have no probative value in this appeal, the Veteran can neither support his claim, nor counter the probative opinions of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for ischemic heart disease must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than December 15, 2009, for the award of service connection for left ankle sprain is denied.

Service connection for ischemic heart disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


